DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on June 6, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, and 4-18 have been amended; and claims 2-3 are canceled; and claim 19 has been added. Accordingly, claims 1 and 4-19 are pending in this application, with an action on the merits to follow regarding claims 1 and 4-19.
Because of the applicant's amendment, the following in the office action filed January 6, 2022, are hereby withdrawn:
35 USC 103 rejections of claims 8-18.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10548356 in view of Yoshihara (US 4698847). Claim 1 of US 10548356 discloses all the limitations of the first through fourth bands but does not disclose wherein the garment comprises at least one sensitivity zone in which the fabric thickness is less than the fabric thickness of the region of the garment which completely surrounds the at least one sensitivity zone.  Yoshihara teaches a swimming garment wherein the garment comprises at least one sensitivity zone (see annotated Fig. 8a) in which the fabric thickness (thickness of layer 12) is less than the fabric thickness (thickness of layers 11 and 12 which is implicitly has a thickness greater than just the thickness of 11) of the region of the garment which completely surrounds the at least one sensitivity zone (see annotated Fig. 8a) (thickness of layers 11 and 12 which is implicitly has a thickness greater than just the thickness of 12).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add sensitivity zones to the swimming garment as “it is desired that the fixing structure of apparel be set in accordance with the location of muscles and the direction of work of the muscles” (col. 3, lines 18-21 of Yoshihara).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, wherein the at least one sensitivity zone only covers an inner thigh (claims 1 and 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 5, and 8 are objected to because of the following informalities:
Claims 1 and 5 should recite, “[[a]] the wearer” in the final line of each;
Claim 8 should recite, “[[a]] the wearer’s” in line 6.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it recites, “wherein a region of the garment surrounding the at least one sensitivity zone is formed from at least two layers of the fabric and at least one sensitivity zone is formed with one or fewer layers of the fabric” (lines 5-7).  First, it is unclear if “a region of the garment surround the at least one sensitivity zone” is the same region recited as “a region of the garment that completely surrounds the at least one sensitivity zone”.  Further, it is unclear if “at least one sensitivity zone” is referring to “the at least one sensitivity zone” previously recited or to a different sensitivity zone.
Claim 4 is indefinite as it recites, “wherein the region surrounding the at least one sensitivity zone is formed from a double layer of fabric and the at least one sensitivity zone has a single layer of fabric.”  As “fabric” is not preceded by an article such as “a”, “an”, or “the”, it is unclear if it is referring to the stretchable elasticized fabric previously claimed or to another fabric.  Based on the specification, Examiner respectfully suggests amending to recite, “wherein the region surrounding the at least one sensitivity zone is formed from a double layer of the fabric and the at least one sensitivity zone has a single layer of the fabric.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara (US 4698847) in view of Rance (US 2008/0141430).
Regarding claim 1, Yoshihara discloses a swimming garment (Figs. 8a-c) formed from a stretchable fabric (11/12, disclosed stretchable in co. 6, lines 55-68), wherein the garment comprises at least one sensitivity zone (see annotated Fig. 8a; Examiner notes that the term "zone" is very broad and has a definition of " an area that differs in some respect, or is distinguished for some purpose, from adjoining areas, or within which distinctive circumstances exist or are established" (Defn. No. 1 of "Random House Kernerman Webster's College Dictionary, © 2010 K Dictionaries Ltd." entry via TheFreeDictionary.com)) in which a thickness of the fabric (thickness of layer 12) is less than a thickness of the fabric (thickness of layers 11 and 12 which is implicitly has a thickness greater than just the thickness of 11) of a region of the garment that completely surrounds the at least one sensitivity zone (see annotated Fig. 8a)(thickness of layers 11 and 12 which is implicitly has a thickness greater than just the thickness of 12), and wherein a region of the garment surrounding at least one sensitivity zone is formed from at least two layers of the fabric (as the area around the sensitivity zones includes layers 11 and 12) and the at least one sensitivity zone is formed with one or more fewer layers of the fabric than the region of the garment surrounding the at least one sensitivity zone (as the sensitivity zones are only layer 12), and wherein the at least one sensitivity zone is located such that, when the garment is worn, the at least one sensitivity zone only covers an abdomen of the wearer (as can be seen in Fig. 8(a), the sensitivity zones are shown as areas that when worn would only cover the abdomen, Examiner notes that while a larger portion including the single fabric layer portion that reaches to a back of the wearer, only the area indicated in Fig. 8(a) are the sensitivity zones and each of these zones are completely surrounded by double layer areas while they can also be surrounded by single layer areas and/or a side seam connecting the front and back of the garment which would result in a double layer of fabric; Examiner notes that the term "abdomen" is broad and has a definition of " the region of the body of a vertebrate that contains the viscera other than the heart and lungs. In mammals it is separated from the thorax by the diaphragm " (Noun defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)).
Yoshihara does not expressly disclose wherein the stretchable fabric is elasticated. 
	Rance teaches swimming garments wherein the stretchable fabric is elasticated (polyester elastane, see para. 0029).
Yoshihara and Rance teach analogous inventions in the field of swimming garments with different areas of elasticity.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the stretch fabric of Yoshihara of an elasticated material as taught by Rance as such materials are “conventionally used for making high-performance swimwear, are within the skilled person’s routine knowledge” (see para. 0029 of Rance).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the garment, there would be a reasonable expectation for the garment to perform such functions, as Examiner has explained after each functional limitation.
	Regarding claim 4, the modified garment of Yoshihara discloses wherein the 
region surrounding the at least one sensitivity zone (see annotated Fig. 8a) is formed from a double layer of fabric (layers 11 and 12) and the at least one sensitivity zone has a single layer of fabric (layer 12).
Regarding claim 5, Yoshihara discloses a swimming garment (Figs. 8a-c which show the fabric pieces of the ) formed from a stretchable fabric (11/12, disclosed stretchable in co. 6, lines 55-68), wherein the garment comprises at least one sensitivity zone (see annotated Fig. 8a; Examiner notes that the term "zone" is very broad and has a definition of " an area that differs in some respect, or is distinguished for some purpose, from adjoining areas, or within which distinctive circumstances exist or are established" (Defn. No. 1 of "Random House Kernerman Webster's College Dictionary, © 2010 K Dictionaries Ltd." entry via TheFreeDictionary.com)) in which a thickness of the fabric (thickness of layer 12) is less than a thickness of the fabric  (thickness of layers 11 and 12 which is implicitly has a thickness greater than just the thickness of 11) of a region of the garment which completely surrounds the at least one sensitivity zone (see annotated Fig. 8a)(thickness of layers 11 and 12 which is implicitly has a thickness greater than just the thickness of 12), wherein the at least one said sensitivity zone is located such that, when the garment is worn, the at least one sensitivity zone only covers an abdomen of the wearer (as can be seen in Fig. 8(a), the sensitivity zones are shown as areas that when worn would only cover the abdomen, Examiner notes that while a larger portion including the single fabric layer portion that reaches to a back of the wearer, only the area indicated in Fig. 8(a) are the sensitivity zones and each of these zones are completely surrounded by double layer areas while they can also be surrounded by single layer areas and/or a side seam connecting the front and back of the garment which would result in a double layer of fabric; Examiner notes that the term "abdomen" is broad and has a definition of " the region of the body of a vertebrate that contains the viscera other than the heart and lungs. In mammals it is separated from the thorax by the diaphragm " (Noun defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)).
Rance teaches swimming garments wherein the stretchable fabric is elasticated (polyester elastane, see para. 0029).
Yoshihara and Rance teach analogous inventions in the field of swimming garments with different areas of elasticity.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the stretch fabric of Yoshihara of an elasticated material as taught by Rance as such materials are “conventionally used for making high-performance swimwear, are within the skilled person’s routine knowledge” (see para. 0029 of Rance).
Regarding claim 6, the modified garment of Yoshihara discloses wherein the at least one sensitivity zone (see annotated Fig. 8a) is configured to extend to overlie the wearer's upper abdominals and lower abdominals (as on at least one wearer, the zones would cover at least a part of upper and lower abs of that wearer).
	Regarding claim 7, the modified garment of Yoshihara discloses wherein the at least one sensitivity zone comprises a pair of said sensitivity zones (see annotated Fig. 8a) surrounded by said region of the garment (surrounding region, see annotated Fig. 8a), the pair of sensitivity zones configured to only cover the wearer's abdomen (as can be understood from Fig. 8 and how it relates to Figs. 1 or 2 and explained above in claim 5), and wherein said pair of sensitivity zones are spaced apart on opposite sides of the mid-line of the garment (as can be seen in Fig. 8a).  
	


    PNG
    media_image1.png
    1072
    777
    media_image1.png
    Greyscale

Annotated Fig. 8a (Yoshihara)

Allowable Subject Matter
Claims 8-19 are allowable. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).   Examiner respectfully reminds Applicant at least claim 16 is subject to double patenting and a Terminal Disclaimer with US 10548356 would be needed in order to allow at least claim 16.
Response to Arguments
Applicant’s arguments, filed January 8, 2020, with respect to the 35 USC 103 rejection of claims 1 and 4-7 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  Specifically Applicant argues that Yoshihara in view of Rance does not meet the added limitation of claims 1 and 5 “and wherein the at least one sensitivity zone is located such that, when the garment is worn, the at least one sensitivity zone only covers an abdomen or inner thigh of the wearer”. Applicant' s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection. 
Applicant’s arguments, with respect to the 35 USC 103 rejections of claims 8-18 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 8-18 has been withdrawn. 
Further, Applicant argues claim 16 should not be subject to double patenting over US 10548356 in view of Yoshihara as Applicant believes claim 1 is patentable and claim 16 is novel and not obvious over US 10548356 in view of Yoshihara.  Examiner respectfully disagrees.  First, as claim 16 depends indirectly from claim 8, the patentability of claim 1 is not relevant.  Further, regarding Applicant’s assertion that 16 is novel and not obvious over US 10548356 in view of Yoshihara, no actual arguments have been presented and amount to a mere allegation of non-obviousness and Examiner maintains the double patenting rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732